       Case 4:19-cv-00481-JCH Document 69 Filed 08/16/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   A.I.I.L., et al.,                                  No. CV-19-00481-TUC-JCH
10                   Plaintiffs,                        ORDER
11   v.
12   Jefferson Beauregard Sessions, III, et al.,
13                   Defendants.
14
15
16          Pending before the Court is Plaintiffs’ Second Motion to Hold Action in Abeyance

17   (“Motion”) (Doc. 67) for a period of sixty (60) days. Plaintiffs seek a second stay of the
18   entire action to facilitate further settlement efforts in hopes of resolving their FTCA claims

19   against the United States Defendant with the prospect of resolving their claims against the

20   Individual Defendants through a global settlement. (See Doc. 67 at 3.) The United States
21   consents to the Motion. Individual Defendants filed a Response (Doc. 68) and object to a
22   stay of the individual-capacity claims. The Court will grant Plaintiffs’ Motion.

23          On June 1, 2021, the Court—after applying the factors laid out in Lockyer v. Mirant

24   Corp.—ordered a 60-day stay in this matter. 398 F.3d 1098, 1110 (9th Cir. 2005). In the

25   June 1, 2021 Order, the Court warned that it “will view any future stay requests with

26   skepticism absent, for example, a showing that Plaintiffs and the United States Defendants
27   are making meaningful progress towards settlement.” (Doc. 66 at 4).
28          Plaintiff’s Motion details such meaningful progress towards settlement, including:
       Case 4:19-cv-00481-JCH Document 69 Filed 08/16/21 Page 2 of 2



 1   at least 12 meetings, since the June 1, 2021 Order, between Plaintiffs and the United States;
 2   a coordinated and nationwide effort to settle similar claims arising from family separations
 3   at the U.S./Mexico border; and the stay of at least sixteen other similar cases to fully focus
 4   attention on settlement efforts. (Doc. 67 at 2-3). In opposition, the Individual Defendants
 5   rely on the reasons raised in their initial response, the crux being that the Individual
 6   Defendants will suffer prejudice if the case is delayed, without raising any additional
 7   argument. (Doc. 68, Doc. 64).
 8            In reviewing the Motion, the Court finds that the circumstances, at this stage of the
 9   proceedings, remain substantially similar: staying the case for an additional 60-days will
10   not significantly prejudice the Individual Defendants; it will allow Plaintiff to focus their
11   nationwide efforts on settlement; and at this juncture it will avoid exhausting, perhaps even
12   unnecessarily, judicial resources.
13            Accordingly,
14            IT IS ORDERED GRANTING Plaintiffs’ Second Motion to Hold Action in
15   Abeyance (Doc. 67). IT IS FURTHER ORDERED STAYING this matter, including all
16   remaining deadlines and hearings, for a period of SIXTY (60) DAYS from the date of this
17   order.
18            Dated this 13th day of August, 2021.
19
20
21
22
23
24
25
26
27
28


                                                  -2-
